Citation Nr: 0740571	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 29, 
2003, for the grant of a 70 percent evaluation for service-
connected post-traumatic stress disorder (PTSD) (formerly 
diagnosed as schizophrenia).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was originally granted service connection for 
schizophrenia and assigned a 30 percent evaluation, effective 
from separation from service in March 1970.  

On October 29, 1999, the veteran requested an increased 
rating for his service-connected schizophrenia.  On December 
7, 1999, the veteran requested service connection for PTSD.  
An increased rating for schizophrenia and service connection 
for PTSD were denied in a January 2000 rating decision.  The 
veteran filed a notice of disagreement to the denial of 
service connection for PTSD in October 2000.  On September 7, 
2001, the veteran again requested service connection for 
PTSD.  A November 2001 deferred rating decision, deferred 
further action pending VA examination results.  On October 
29, 2003, he again requested service connection for PTSD.  

Two examiners opined that the veteran should have been 
diagnosed with PTSD due to his wounding in combat in Vietnam, 
as opposed to the previous diagnoses of schizophrenia.  A 
July 2005 rating decision essentially recharacterized the 
veteran's service-connected schizophrenia as PTSD with 
depression; and assigned an increased, 70 percent, rating 
effective October 29, 2003.  The veteran appealed for an 
earlier effective date for the grant of the increased rating.  

A diagnostic code which has been in effect for ten or more 
years can be changed to properly reflect the type of 
disability.  VAOPGCPREC 13-92; 57 Fed. Reg. 49,746 (1992).  
The repercussion upon a current rating of service connection 
when a change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  38 C.F.R. § 4.13.  A veteran 
should not suffer because of a mistake by VA.  VA therefore, 
should retroactively correct the error and construe the 
veteran's claims for an increased rating for schizophrenia 
and service connection for PTSD as a claim for an increased 
rating for his service-connected psychiatric disorder.  
Therefore, the date of receipt of the claim at issue should 
be October 29, 1999.  An increased rating can be assigned up 
to one year (as early as October 1998) before such claim is 
made if it is factually ascertainable that an increase in 
disability occurred at that time.  38 C.F.R. § 3.400(o)(2).  
The issue set forth on the cover page of this decision has 
been changed to reflect this finding.

Finally, the veteran has not been adequately notified of the 
evidence necessary to substantiate his present earlier 
effective date claim nor was he provided notice for his 
underlying increased rating claim.  Appropriate action should 
be taken to ensure adequate notice as to all elements of the 
claim is provided.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his earlier effective date 
claim, (2) of the information and evidence 
that VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  
These notice requirements are to be 
applied to all elements of the claim.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to an effective 
date earlier than October 29, 2003, for 
the grant of a 70 percent evaluation for 
service-connected PTSD appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  Unless 
additional evidence is obtained to provide 
for an earlier date, the date of receipt 
of the claim for entitlement to an earlier 
effective date should be October 29, 1999.  
If any benefit sought remains denied, the 
veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

